Citation Nr: 0518209	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-13 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a back disorder, described as chronic back pain, thoracic 
spine, with degenerative changes.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision service connection 
was granted for chronic back pain and a 10 percent rating was 
established under Diagnostic Code (DC) 5291, effective from 
March 20, 2001.  The veteran timely appealed the initial 
rating assigned following the grant of service connection.

By rating action in June 2003, the initial rating for the 
service-connected chronic back pain was increased to 40 
percent, effective from the effective date for the grant of 
service connection.  While the DC continued to be listed as 
5291, the decision reflects that the 40 percent rating was 
assigned for recurring attacks of severe intervertebral disc 
syndrome with only intermittent relief.  The 40 percent 
rating was clearly assigned using the criteria of DC 5293 for 
intervertebral disc syndrome, not DC 5291 which provides a 
maximum rating of 10 percent for severe limitation of motion 
of the dorsal spine.  As that 40 percent rating was not the 
maximum rating permitted under DC 5293, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.

The veteran was scheduled to attend a hearing before a Member 
of the Board in July 2004.  He thereafter withdrew his 
request for a hearing.  38 C.F.R. § 20.704(d) (2004).  


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's service-
connected back disorder was manifested by intervertebral 
syndrome with severe recurring attacks, with intermittent 
relief.  There was no evidence of persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  

2.  As of September 23, 2002, the veteran's back disability 
has been manifested by intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
thoracic spine disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5287, 5290, 5293 
(before and after September 23, 2002) and DC 5243-5292 (on 
and after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his 
claim by correspondence dated in July 2001 and by the 
supplemental statement of the case (SSOC) dated in January 
2004.    

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  

In this case, the correspondence provided to the veteran in 
July 2001 informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was fully notified of his responsibility to provide to VA any 
evidence under his control pertaining to his claim.  When 
considering the VCAA notification letter dated in July 2001, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond to 
the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996). 

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, are 
unobtainable.  The veteran was also provided with 
comprehensive VA examinations.  

In addition the veteran was scheduled for a travel Board 
hearing in July 2004.  However he requested that the hearing 
be cancelled and his case be forwarded to the Board for 
adjudication,  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Background.  The service records reveal a history of 
complaints and treatment for upper mid-back pain. The veteran 
reported that he first injured his back in basic training.  
He had several complaints of back pain throughout service 
although no specific injury was noted by examiners.    

In June 2001, the veteran filed a claim for several 
conditions including an upper back disorder.

In support of his claim, in October 2001, medical records 
from Pawel Karolczak, M.D., were submitted to the RO.  These 
revealed treatment for an upper back disorder from November 
2000 to November 2002.  The veteran was noted to have 
reported injuring his back while working on a ceiling.  No 
deformities, scoliosis, increased kyphosis, localized 
tenderness, or increase in paraspinal muscle tone was noted.  
The diagnosis was back pain.  He was treated with Lodine. A 
December 2000 radiology report noted minimal degenerative 
disease of the thoracic spine.  No fracture or disc narrowing 
was noted.  

An April 2001 record from the Tennessee Orthopaedic Clinics 
P.C. noted persistent mid-back pain which had gradually 
worsened.  It radiated into the upper mid-back.  There was no 
tenderness to palpation or palpable muscle spasms noted.  

A February 2002 clinical record from Robert E. Finelli, M.D, 
F.A.C.S., noted the veteran had a T6-7 and T8-9 disc and a 
hemangioma at T11.  A sensory examination of the upper and 
lower extremities was normal.  There were no cerebellar 
findings, Romberg, or gait ataxia.

In an April 2002 VA examination the veteran reported stepping 
into a hole during basic training.  Since that time he has 
had back pain mostly in the thoracic area and low back.  He 
has had this same type injury 3 or 4 times during service.  
He continued to have pain in the thoracic area.  It was under 
good control with Oxycodone.  Physical therapy made his pain 
worse.  An MRI revealed T11 and T12 bulging discs with 
possible benign hemangioma.  He also had a small right 
paracentral disc distribution at T6, T7, T8, and T9.  The 
diagnosis was chronic back pain due to disc disease and a 
hemangioma.  

By rating action in May 2002, service connection for chronic 
back pain under diagnostic code 5290 was established 
effective from March 2001.  A 10 percent rating was assigned.

An August 2002 letter from Dennis G. Harris, M.D., noted the 
veteran suffered from chronic intractable thoracic back pain.  
He had evidence of bulging discs at T6-7 and T8-9, 
constituting degenerative disc disease (DDD), consistent with 
a previous injury.  His pain was daily and typically quite 
severe.  He was treated with Oxycodone up to 3 x daily, 
Flexeril 3 x, and Lidoderm patches over the most painful 
areas.  Epidural steroid injections offered only a small 
amount of relief.

In a November 2002 letter from Dr. Karolczak, he noted 
treating the veteran since November 2000 for mid thoracic 
back pain.  He was now being treated by a pain clinic.  The 
medications he was using were effective but unfortunately 
gave the veteran significant side effects.  He was very 
sleepy and groggy after taking these medications and unable 
to perform even simple physical duties let alone operate 
machinery or drive.  He opined that, "Given above mentioned 
facts and patient's current condition I am afraid that [the 
veteran] should be considered unemployable at this moment."

By rating action in June 2003, a decision review officer 
increased the rating for the thoracic spine disorder to 40 
percent effective from March 20, 2001.

In a September 2003 VA examination the examiner noted that he 
reviewed the medical records at the time of examination.  The 
veteran complained of pain which was mid-back between the 
shoulder blades and did not radiate. The duration was 
intermittent, and the pain was dull, and pulling.  He was 
medicated with Flexeril, Skelaxin, and Oxycodone.  He 
reported periods of flare-ups occurring 2 to 4 times a week 
lasting for several hours.  The severity was 7/10.  His 
symptoms were exacerbated with overhead arm movement, 
standing, or pulling.  Alleviating factors included rest, 
reclining, and medications.  He estimated that during flare-
ups his functional impairment was about 30%.  

The examiner noted the veteran walked unaided.  He stated he 
could walk approximately 2 to 3 city blocks or about 15 
minutes without back pain.  He stated that he had no true 
injury to his back.  He just started having back pain during 
basic training.  He has never had any back surgery.  The 
veteran's head was midline, the spine was symmetrical, 
posture was straight, and gait steady.   The range of motion 
(ROM) of the thoracic spine revealed pain at the end of 
scapular abduction, but there was no pain with scapular 
adduction, or tenderness to palpation.  

ROM of the lumbosacral spine was done for comparison.  
Flexion was to 90 degrees with pain on end of motion.  
Lateral flexion was to 35 degrees, bilaterally, and rotation 
and extension was to 30 degrees.  There was no pain with any 
of these movements.  An MRI in March 2003 revealed bulging 
discs at T6-7, and T8-9.  A hemangioma was also shown at T10.  

The examiner noted that a comparison with the last radiology 
study in April 2002 revealed no significant changes.  There 
was no evidence of acute compression fracture, or of 
spondylolisthesis.  The pedicles were intact and bony density 
was preserved.  The degenerative arthritic changes affecting 
the veteran's spine were mild.  The diagnoses were: chronic 
thoracic strain; herniated disc per March 2003 MRI; and, 
arthritis of the thoracic spine.

The file contains extensive private and VA outpatient 
treatment records reflecting treatment for several conditions 
including the thoracic spine disorder.  

Relevant Law and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new disc 
regulations").  Further, the remaining spinal regulations 
were amended in September 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) ("new spinal regulations").  The Board will 
hereafter designate the regulations in effect prior to the 
respective amendments as the "old disc regulations" and the 
"old spinal regulations."

The timing of this change requires the Board to first 
consider the claims under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Old Disc and Spinal Regulations.  Under DC 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under the previous DC 5287, unfavorable ankylosis of the 
cervical spine warranted a 40 percent rating and favorable 
ankylosis warranted a 30 percent rating.  Slight limitation 
of motion of the cervical spine warranted a 10 percent 
evaluation under DC 5290, moderate limitation of motion 
warranted a 20 percent evaluation, and severe limitation of 
motion warranted a 30 percent evaluation. 

Under the previous DC 5290, severe limitation of the cervical 
spine warranted a 30 percent rating.  Moderate limitation of 
motion of the cervical spine warranted a 20 percent 
evaluation, and slight limitation of motion warranted a 10 
percent evaluation.

Under DC 5291, slight limitation of motion of the dorsal 
spine is assigned a noncompensable rating,  Moderate and 
severe limitation of motion warranted a 10 percent 
evaluation.

Under the old DC 5293, a noncompensable evaluation was 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

The Board finds that a rating in excess of 40 percent under 
DC 5293 is not warranted.  Dr. Finelli's February 2002 
clinical record noted that a sensory examination of the upper 
and lower extremities was normal.  There were no cerebellar 
findings, Romberg, or gait ataxia.  In the April 2002 VA 
examination, the veteran reported back pain mostly in the 
thoracic area and low back.  It was noted to be under good 
control with Oxycodone.  Dr. Harris's August 2002 letter 
noted the veteran suffered from chronic daily and typically 
quite severe intractable thoracic back pain treated with 
medications.  There is no evidence of symptomatology 
indicating pronounced intervertebral syndrome.

New Disc Regulations.  As noted above, DC 5293 was amended 
effective in September 2002 to evaluate intervertebral disc 
syndrome preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:

With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months . . . 		   
		           60

With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months . . . 		          40

With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months . . . 		          20

With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months . . . 	                    10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations, now found at DC 5235 to DC 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: General Rating Formula 
for Diseases and Injuries of the Spine (For diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine . . .	                   
100

Unfavorable ankylosis of the entire thoracolumbar spine 
. . .  50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine . . .                                                           
40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine . . .                                 30

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis . . .            
...                                                                                               
20

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height . . .                                                                                    
10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 Intervertebral disc syndrome

The veteran is best rated as 40 percent disabled for 
degenerative changes of the thoracic spine with limitation of 
motion of the thoracic spine under the diagnostic code for 
intervertebral disc syndrome, Diagnostic Code 5243.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 40 percent have been met within the 
applicable time periods.  The Board reiterates that the 
September 2003 report shows that the veteran had an ROM of 
forward flexion to 90 degrees with pain at the end of 
movement, backward extension to 30 degrees, left and right 
lateral rotation to 30 degrees, left and right lateral 
flexion to 35 degrees.  There is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  There was no 
pain with any of these movements other than noted.  There was 
pain with scapular abduction but no pain with scapular 
adduction, or tenderness to palpation.  

In regard to DC 5243, the evidence is insufficient to show 
that the veteran has intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  As previously discussed, 
the evidence does not establish that the veteran has any 
flare-ups or attacks that would constitute incapacitating 
episodes or that require bed rest.  Accordingly, a rating in 
excess of 40 percent is not warranted under the General 
Rating Formula, or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 
4.71a, DC's 5237, 5242, 5243.  With respect to neurological 
symptoms, the Board notes that the September 2003 did not 
revealed decreased sensation, and the treatment records do 
not note neurological symptomatology.   

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board notes 
that while the evidence shows a limitation of motion in the 
thoracic spine, as well as chronic pain, the evidence does 
not otherwise show functional loss due to pain to warrant a 
rating in excess of 40 percent at this time.  In particular, 
the Board notes the lack of evidence of such findings as loss 
of strength, loss of coordination, or muscle atrophy.  The 
veteran ambulates without assistive devices, his spine is 
straight, and his gait steady.  In summary, when the ranges 
of motion in the back are considered together with the 
evidence showing functional loss, to include the findings 
pertaining to neurological deficits and muscle strength, the 
Board finds that there is insufficient evidence of objective 
pain on motion, or any other functional loss, to warrant a 
rating in excess of 40 percent when compared to either the 
old or the new rating criteria.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca, supra.  

Extra-schedular Consideration.  The Board has considered the 
issue of whether the veteran's service-connected thoracic 
spine disability presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards, and to warrant a referral 
to the appropriate officials for consideration of an 
extraschedular rating.  See 38 C.F.R. §§ 3.321(b)(1), 
4.16(b); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
The record reflects that the veteran is rated as 100 percent 
disabled due to his service-connected PTSD.  In the opinion 
of the Board, the veteran's thoracic spine disorder did not 
interfere markedly with employment and has not required 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. §§ 3.321(b)(1) are not met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's thoracic spine 
disorder warrants no higher than a 40 percent rating.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 40 percent for a back disorder, 
described as chronic back pain, thoracic spine, with 
degenerative changes, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


